Citation Nr: 1455548	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-22 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to July 18, 2011.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), after July 18, 2011.

3.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, chronic sleep impairment, mild short-term memory impairment (forgetting names), restricted affect, panic attacks more than once a week, difficulty understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, anger and irritability, intrusive thoughts, nightmares, flashbacks, avoidance, isolation, hypervigilance, and exaggerated startle response.

2.  The evidence shows that since March 11, 2007, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Effective March 11, 2007, the criteria for a rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  Effective March 11, 2007, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

In this decision, the Board grants entitlement to a TDIU for the entire appeal period; as such, no discussion of VA's duty to notify and assist is necessary with respect to this issue.  

As to the issue of a higher rating for PTSD, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and post-service VA and private treatment records, VA examination reports, and lay statements have been obtained.  

The Veteran was afforded VA PTSD examinations in December 2010 and May 2012.  The resulting reports are adequate because the examiners discussed his medical history, described his disabilities and symptoms in detail, conducted physical examinations, and provided clear conclusions connected to supporting data by a reasoned medical explanation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not reported, nor does the record show, that his PTSD has worsened in severity since the most recent examination in May 2012.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  

II.  PTSD

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

The Veteran's PTSD is currently rated 30 percent disabling prior to July 28, 2011, and 50 percent disabling thereafter.  He contends that throughout the entire appeal period his PTSD has been more severe than the currently assigned ratings and that he is entitled to higher initial ratings.

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In addition to his PTSD, VA treatment records and examination reports show the Veteran has diagnoses of major depressive disorder, anxiety disorder not otherwise specified, panic disorder with agoraphobia, and episodic alcohol abuse.  The United States Court of Appeals for Veterans Claims (Court) has held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, no examiner has separated the effects of the PTSD from the other diagnoses.  Accordingly, the Board will attribute such signs and symptoms to the Veteran's service-connected PTSD.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2014).

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Following a review of the relevant evidence of record, the Board finds that for the entire appeal period (beginning March 11, 2007), the criteria for a higher rating of 50 percent are met.  The evidence shows that the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, mild short-term memory impairment (forgetting names), restricted affect, panic attacks more than once a week, difficulty understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, anger and irritability, intrusive thoughts, nightmares, flashbacks, avoidance, isolation, hypervigilance, and exaggerated startle response.

Conversely, the Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 50 percent during the appeal period, as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas.

In this regard, there is no evidence of suicidal ideation, obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; or neglect of personal appearance and hygiene.  On the contrary, VA examination reports and treatment notes show normal speech and unimpaired thought, insight, and judgment.  In VA and private treatment records and at VA examinations the Veteran consistently denied suicidal ideation, intent, or plan.  At appointments he was always oriented times three and appropriately groomed and hygienic.  

Treatment records show that the Veteran demonstrated depressed mood, anxiety, and disturbances of motivation and mood throughout the appeal period.  He was described as extremely anxious at the December 2010 VA examination, and his panic attacks were triggered by stress and crowds.  He had frequent panic attacks throughout the appeal period, often more than once a week.  However, at no time does he report daily panic attacks or a degree of panic or depression rising to the level of near-continuous contemplated by a 70 percent rating. 

As to an ability to establish and maintain effective relationships, the evidence shows that the Veteran has good relationships with his children, siblings, several in-laws, and nieces.  He has been married to his spouse since 2005 and the treatment records show that the marriage has been very strained and troubled throughout the appeal period, with frequent possibility of divorce.  Most recently, the Veteran reported at the May 2012 VA examination that his relationship with his spouse is "fair" and that they "co-exist."  The private Licensed Independent Clinical Social Worker (LICSW) who treated him for years assessed the marriage as being at serious risk of failing.  The evidence shows that he has had no friends during the appeal period; only acquaintances.  In May 2011 the LICSW opined that the Veteran is unable to develop and sustain social relationships.  The May 2012 VA examiner indicated that the Veteran has both difficulty and inability establishing and maintaining effective relationships.  However, the evidence shows that he continues to maintain his relationships with his spouse and daughters.  Thus, the Board finds that while he has difficulty establishing and maintaining effective relationships, he is not unable to do so.

As to other symptoms indicative of a higher rating, while the Veteran consistently showed irritability affecting his relationships and work, he was not violent during the appeal period.  Therefore, the Board finds that the evidence does not show the sufficient impaired impulse control (such as unprovoked irritability with periods of violence) sufficient to warrant a 70 percent disability rating during this period.  

Finally, the Veteran was reported to have difficulty adapting to stressful circumstances by a private psychiatrist in June 2007, and by the May 2012 VA examiner.  The evidence shows difficulty adapting to stressful circumstances that led to increased deficiencies in the areas of family relations and mood.  However, the difficulty did not lead to deficiencies in judgment or thinking; thus the Board finds that the level of impairment contemplated by a 70 percent rating is not shown.

The Board further finds that for the entire appeal period, the Veteran's symptoms did not more nearly approximate a rating of 100 percent, as they were not of such a severity or frequency to result in total occupational and social impairment.  While the Board is granting entitlement to a TDIU (see below), the evidence does not show total social impairment.  The Veteran has relationships with his spouse, daughters, siblings, in-laws, nieces, acquaintances, is friendly with neighbors, and also belongs to a biking club (see December 2010 VA examination report).

Further, there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, or memory loss for own occupation or own name.  On the contrary, VA examination reports and treatment notes show normal thinking; thought content free of hallucinations and delusions; and consistent denial of homicidal and suicidal ideation.  At appointments the Veteran was always oriented times three and appropriately groomed and hygienic.  He had no problems with activities of daily living.

As to memory impairment, in his original claim the Veteran claimed short- and long-term memory impairment.  However, an April 2007 VA treatment record showed no impairment.  A June 2007 private psychiatric evaluation found short-term memory impairment, including sometimes forgetting the names of relatives when he was introducing them.  However, long-term memory was satisfactory.  The May 2012 VA examiner found only a mild memory loss (forgetting names, directions, or recent events).  The Board does not find that the mild type of short-term memory impairment described in the evidence most closely approximates the severe type of memory loss contemplated by a higher rating.  Even though the Veteran reports forgetting relatives' names occasionally, the Board does not find this commensurate with forgetting one's own occupation, or own name.

The record contains one report of grossly inappropriate behavior.  The June 2007 private psychiatric evaluation describes a period of behaviors described as grossly inappropriate.  However, all of the behavior took place in the 1970s and 1980s, well before the appeal period.  The May 2012 VA examiner, discussing the Veteran's current symptoms, found no grossly inappropriate behavior.

The Board notes that the evidence of record shows that the Veteran has additional symptomatology that is not enumerated in the rating criteria, including anger, intrusive thoughts, nightmares, flashbacks, avoidance, isolation, hypervigilance, and exaggerated startle response.  While these symptoms contribute to his social and occupational impairment, the evidence does not show that the impairment results in deficiencies in most areas.  Rather, deficiencies are shown in the areas of family relations, work, and mood, but not in thinking or judgment.  Thus, a rating in excess of 50 percent is not warranted for these symptoms.

Finally, the Veteran's GAF scores are consistent with the type of moderate impairment contemplated by a 50 percent rating.  The GAF scores ranged from 55 to 70 during the appeal period.  GAF scores between 51and 60 indicate moderate symptoms (e.g., flat affect, occasional panic attacks) and moderate difficulty in social functioning (e.g., few friends, conflicts with peers or coworkers).  He has not been assigned any GAF scores below 55 that would indicate more serious symptoms.  Taking the Veteran's history and all of the evidence into account, the Board finds that the GAF scores accurately describe the Veteran's moderate symptomatology, consistent with a 50 percent disability rating.

In summary, the evidence does not show occupational and social impairment resulting in deficiencies in most areas, or in total occupational and social impairment.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Other considerations

The Board finds that the Veteran's symptoms have been stable throughout the appeal period and therefore staged ratings are not appropriate.  Hart.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's service-connected PTSD.  That disability is characterized by depressed mood, anxiety, chronic sleep impairment, mild short-term memory impairment (forgetting names), restricted affect, panic attacks more than once a week, difficulty understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and irritability.  These manifestations are contemplated in the rating criteria.  The Board has also considered symptoms of anger, intrusive thoughts, nightmares, flashbacks, avoidance, isolation, hypervigilance, and exaggerated startle response that are not found in the rating schedule and concluded that the Veteran's overall impairment more nearly approximates reduced reliability and productivity.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of PTSD symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

III.  TDIU

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In this decision, the Board has granted a 50 percent rating for PTSD, effective March 11, 2007.  Thus, for the entire appeal period, the Veteran has had a disability ratable at 40 percent or more.  Additionally, for the entire appeal period, service connection has also been in effect for right shoulder disability (rated 40 percent disabling before June 1, 2014, and 30 percent disabling thereafter) and irritable bowel syndrome (rated 10 percent disabling).  Thus, for the entire appeal period, there have been sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  Hence, for the entire appeal period, the Veteran met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

The Board finds that during this period, the probative lay and medical evidence supports a finding that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD and right shoulder.  The Veteran's work history shows that he retired in 1996 from his last full time job because of depressive symptoms (see March 2007 claim, January 2007 VA treatment record, June 2007 private evaluation, VA examination reports).  He then worked part-time as an artisan craftsman and installed flooring through 2005.  He was unable to continue with this work because of both pain and limited motion in his right shoulder and difficulty dealing appropriately with contractors and clients.  The Veteran has not worked during the appeal period.

Medical opinions show that his right shoulder prevents him from performing even sedentary work (see April 2013 VA examination report), and his PTSD prevents him from being a business owner because of his inability to deal with customers (see May 2012 VA addendum opinion).  Additionally, in May 2011 his treating private LICSW opined that he was "unable to obtain or sustain employment due to emotional dysregulation caused by recurring flashbacks and disturbances in mood and behaviors."  In June 2007 his private psychiatrist opined that he is "permanently not able to hold a job or be gainfully employed" due to his psychiatric symptoms.

Thus, the Board finds that the Veteran is entitled to a TDIU, effective March 11, 2007.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).









ORDER

Subject to the law and regulations governing payment of VA monetary benefits, effective March 11, 2007, a 50 percent rating for PTSD is granted.

Subject to the law and regulations governing payment of monetary benefits, effective March 11, 2007, a total disability rating based on individual unemployability is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


